Citation Nr: 0633063	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-41 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for left knee disability 
due to injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  


FINDING OF FACT

The veteran does not have left knee disability due to injury 
attributable to his period of military service.


CONCLUSION OF LAW

The veteran does not have left knee disability as a result of 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1968 to June 
1971.  The veteran's service medical records (SMRs), 
including a March 1971 separation examination, are negative 
for any reference to a left knee injury or disability.  
Service personnel records reveal that the veteran's driver's 
license was suspended for 60 days following an accident in 
May 1969.  

Associated with the claims file are VA outpatient treatment 
reports dated from September 2003 to October 2003.  In 
September 2003 the veteran reported that he was involved in a 
motor vehicle accident in service and that a bolt went into 
the medial aspect of his knee.  The veteran could not 
remember any treatment but he said he did not think that he 
had surgery.  He subsequently had no problems with his knee.  
He reported several motor vehicle accidents since service 
that had caused skin lacerations of the left leg but no bony 
involvement.  He reported pain after moving furniture one 
month prior to being seen at VA.  Since that time he said he 
experienced exquisite medial knee pain where the bolt went 
into the knee, even to the point where he could not sleep at 
night.  X-rays performed in September 2003 did not reveal any 
significant osteoarthritis.  A magnetic resonance imaging 
(MRI) was performed in September 2003.  The MRI revealed that 
the veteran had a tear of the medial meniscus, edema about 
the medial collateral ligament consistent with a grade 1 
sprain, questionable osteochondritis desiccans, and some bone 
edema and/or degenerative change involving the medial femoral 
condyle.  In October 2003, the veteran was noted to be 
referred for arthroscopic debridement of the medial meniscus.  

The veteran submitted photographs of a truck that had 
sustained damage to the front end.  In one photograph, the 
veteran is standing next to the truck, dressed in his 
military uniform and smoking a cigarette.  

The veteran testified in September 2006 that he was driving a 
11/4-ton truck in Germany in May 1969, lost control of the 
steering wheel, and ran into a tree.  He said the vehicle 
sustained quite a bit of damage and was totaled.  He 
testified that the truck had five or six bolts facing the 
driver and passenger and that one of the bolts went into his 
kneecap.  He said that the doors were jammed and that he 
blacked out, but when he woke up he and his temporary 
commander were outside the vehicle.  He testified that he was 
placed on profile for a few weeks following the accident.  He 
said he subsequently went back to work as a mechanic.  He 
said he lived with his knee pain until he went for 
arthroscopic surgery at VA a few years prior.  He testified 
that he wears a knee brace.  He testified that he does not do 
any physical therapy for his knee.  He testified that he 
needs knee replacement surgery but that he is holding off for 
as long as possible before he undergoes the surgery.
The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs were negative for any treatment or 
complaints of a left knee disability.  The veteran's March 
1971 separation examination was negative for any reference to 
a left knee disability.  Photographs submitted by the veteran 
show that he was standing next to a wrecked truck dressed in 
uniform.  There is no evidence that the veteran's knee was 
injured or that a bolt went into his knee based on the 
photographic evidence.  Service personnel records indicate 
only that the veteran's license was suspended following an 
accident in May 1969.  VA outpatient treatment reports 
reflect that the veteran was seen for left knee pain in 
September and October 2003, thirty-two years after the 
veteran separated from service.  There is no competent 
evidence to indicate that any current left knee disability 
(including medial meniscal tear) is related to service.  In 
light of absence of any objective evidence to establish a 
link between any current left knee disability and his 
military service, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for left knee disability due to injury.  

The Board notes that the veteran has alleged that a left knee 
disability is related to an in-service injury.  While the 
veteran is capable of providing information regarding injury 
in service and symptoms he has experienced since service, or 
the current condition of his left knee, as a layperson, he is 
not qualified to offer medical opinions, such as diagnoses or 
medical nexus opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds that the absence of 
diagnosis during service, including at the time of his 
separation from service, and for so many years since service 
is of greater evidentiary weight-greater than the veteran's 
report of injury and continued symptoms.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for left knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 (2006).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
November 2003.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and VA treatment reports.  
Service personnel records were also associated with the 
claims file.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of whether any current left knee disability is 
traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2006).  In this case, the veteran has had post-service 
problems with his left knee, but there is no indication, 
except by way of unsupported allegation, that he had an 
injury in service or now has residuals of an in-service left 
knee injury.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for left knee disability 
due to injury is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


